     Peter Szanto 949-887-2369
1    11 Shore Pine
     Newport Beach CA 92657
2

3
                                U.S. BANKRUPTCY COURT
4
                                             DISTRICT OF OREGON
5                                   1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

6

7

8                                                            Adversarial # 16-ap-3114
      In Re: Peter Szanto, Debtor
9
     ------------------------------------------                   core case:16-bk-33185-pcm7
10

11
     Peter Szanto, Defendant
12
                                         VS,                Peter Szanto’s Notice of Motion
13

14
      Evye Szanto, et al,                                          and 2nd Motion to Extend
                                Plaintiffs
15
                                                          Document Exchange, Briefing and
16
                                                                       Set for July 26, 2019
17

18
                                                          EMERGENCY HEARING REQUESTED
19

20
                   1. Plaintiff's Certification Relating to Pre-filing Conferral
21
                             (Certification Pursuant to LBR 7007-1 (a))
22

23                On July 26, 2019 Debtor sought conferral with Mr. Henderson as to the matters
24   discussed in the within application.
25

26            Debtor’s calls went to voice mail or message taking secretaries. Debtor stated

27   that he was asking for a return phone call to discuss the various exchanges related
     directly to trial in the instant case. Debtor sought actually to speak with counsel,
28
     16-33185 /    16-3114          STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 1




                              Case 16-03114-pcm            Doc 488         Filed 07/26/19
     because of the grave and urgent importance of the matters herein. Since those calls by
1
     Debtor, no counsel has called, nor even tried to call Debtor.
2

3
                     Therefore, pursuant to rule LBR 7007-1 (a), Debtor has sought conferral so
4    as to resolve the issues to be presented here, but has been unsuccessful in resolution
5    of the matter at issue.
6

7                 I certify under penalty of perjury under the laws of the United States,
     that the foregoing is true and correct. Signed at Irvine CA.
8

9

10
                   DATED July 26, 2019 /s/ Signed electronically Peter Szanto
11

12

13

14
                                   2. NOTICE PER LBR 9013-1(b)
15

16

17
                      Notice!!! If you oppose the proposed course of action or relief sought in this

18   motion, you must file a written objection with the bankruptcy court no later than 14 days after the
19   date listed in the certificate of service below. If you do not file an objection, the court may grant
20   the motion without further notice or hearing. Your objection must set forth the specific grounds
21   for objection and your relation to the case. The objection must be received by the clerk of court at
22   ** 1050 SW 6th Ave – Room #700 Portland OR 97204 ** by the deadline specified above or it
23
     may not be considered. You must also serve the objection on Peter Szanto at 11 Shore Pine,
24
     Newport Beach CA 92657 within that same time. If the court sets a hearing, you will receive a
25
     separate notice listing the hearing date, time, and other relevant information.
26

27

28
     16-33185 /    16-3114           STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 2




                             Case 16-03114-pcm         Doc 488      Filed 07/26/19
                                               3. Notice
1

2                 To the Court, Victor Szanto, Anthony Szanto, Barbara Alexander, the other
3    parties to this action and their counsel. please take notice, comes now Debtor seeking

4
     extension of the due date exchange of his trial documents and trial briefing.

5

6

7
                                                4. Facts
8

9
              Various trial materials were scheduled to be exchanged by the parties on 7-26-
10   19. Debtor is asking that the 7-26-19 date be vacated and advanced to another date
11   which takes into consideration the fact that counter plaintiffs did not timely serve on
12   or exchange any papers with Debtor.

13

14            Debtor was flabbergasted by the Court’s denial of extension to exchange trial
15
     papers. The ORDER of denial characterized Debtor’s hospital stay of 18 days and two
16
     massive surgeries as though Debtor were on a pleasant walk in the park. In fact, Debtor
17
     is in constant pain and barely able to work 2 hours a day.
18

19
              Because Debtor is confined in a hospital room: a) his time to work on this case
20
     is constrained and 2) he does not have access to his office files so as to compile, sort
21

22   and prepare the trial documents herein. For these reasons, the difficult completion of

23   the preparation of trial documents for lodging and exchange was an impossibility.

24

25            Debtor’s imminent DEATH is also a real prospect.
26

27

28
     16-33185 /    16-3114          STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 3




                             Case 16-03114-pcm      Doc 488    Filed 07/26/19
1                    a. Perceptions of New Trickery from Mr. Henderson

2

3             Debtor contemplated Mr. Henderson’s next strategy in this cause. Debtor
4
     believed that Mr. Henderson would not timely turnover trial documents as required by
5
     the Court’s ORDER [DOCUMENT 436]. Mr. Henderson has absolute control over Judge
6
     McKittrick. Mr. Henderson would use that power to obtain Debtor’s documents – but
7
     delay service of his own documents based on some clever new lure that Judge
8
     McKittrick would swallow instantly.
9

10

11           For that reason, in addition to being unable to prepare documents, Debtor knew

12   that he would be surely hornswoggled were he to turn over papers.

13

14           Mr. Henderson did in fact carry forward his strategy of exchanging no papers
15
     with Debtor (even though he knew, or should have known they were due).
16

17
            Thus, there are now 2 very clear reasons for stay: 1) Debtor did not have enough
18
     time or strength to complete his document preparation; 2) Plaintiffs did not comply with
19
     document exchange.
20

21

22

23

24
                                           5. MEMORANDUM

25

26
              FRCP 6(b) addresses extensions of time:
27

28
     16-33185 /   16-3114         STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 4




                            Case 16-03114-pcm     Doc 488    Filed 07/26/19
                             “(1) In General. When an act may or must be done within a
1                                     specified time, the court may, for good cause, extend
2                                      the time:

3
                               (A)    with or without motion or notice if the court
4                                         acts, or if a request is made, before the
                                          original time or its extension expires”
5

6

7                        Debtor has found no local rule which alters FRCP 6.

8
                        Thus, since this motion is perfected prior to the July 26, 2019 deadline
9

10   regarding the instant extension relief, the only requirement for extension is good cause.

11

12
                             a. First Good Cause – Complexity of the Task
13

14
                  One measure of good cause is to project matters which are presented in light
15
     of the complexity of the tasks, because that is the only way in which the facts and law of
16   a case can be fully developed and applied to one-another. Kifafi v. Hilton Hotels
17   Retirement Plan (2011) 826 F.Supp. 2nd 55, 58.
18

19                Here, Debtor contends that good cause for an extension of time to file his

20   document exchange, witness list and trial brief is because he seeks to file complete
     materials; but to do so now while confined to a hospital bed is impossible. That is,
21
     Debtor has not yet received all necessary papers which have been subpoenaed – and
22
     Debtor does not currently have access to papers at his office to organize and copy and
23
     prepare said papers for service by mail.
24

25                Thereupon, debtor asks for relief such that the deadline for exchange be
26   stayed until the ramifications of Mr. Henderson’s failure to exchange documents is
27   assessed.
28
     16-33185 /    16-3114             STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 5




                                Case 16-03114-pcm       Doc 488    Filed 07/26/19
1
                             b. Legal Standard to Warrant Extension
2

3          The legal standard for any extension of time requires that the “the movant must
4    make out a clear case of hardship . . . . to go forward.” LaSala v. Needham & Co.,
5    Inc. (2005) 399 F.Supp.2d 421, 427

6
                  Here, Debtor has explained his medical crisis multiple times since June 17,
7
     2019.
8

9

10                The present crisis is by its essential definition “a clear case of hardship,”

11   (ibid). Potential death is the ultimate hardship. By its very nature there is no
     greater hardship than death.
12

13

14
                             c. Extreme Good Cause: Debtor May Die
15

16
                  Even though Judge McKittrick has been mocking Debtor’s medical
17
     crisis since June 17, 2019, for Debtor his current medical disease and its attendant
18
     problems are a catastrophe with real pain, actual fear, and the very tangible
19   possibility of death.
20

21

22           Upon that basis, Debtor seeks an extension so that he may pursue surgery and

23   recuperation to seek to maintain his health and survival, without fear that he will miss
     the essential deadline necessary to continue preparation by document exchange for trial
24
     in the instant case.
25

26

27

28
     16-33185 /    16-3114          STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 6




                             Case 16-03114-pcm      Doc 488    Filed 07/26/19
                                     6. Declaration of Peter Szanto
1

2
           1. My name is Peter Szanto and this is my truthful declaration.
3
           2. I verify that all of the statements made in this application are true of my own
4
                  personal knowledge or are based on sources and evidence which I believe to
5                 be true.
6          3. Mr. Henderson has made this action into unremitting obscene trickery and
7                 constant bastardizations of all reality.
8          4. I anticipated that Mr. Henderson would turnover no trial papers, because

9
                  that is his modus operandi in this case where he controls the Court.
           5. Thereupon, I believe I am justified in seeking relief from Mr. Henderson’s
10
                  failure to turnover papers, because such failure was without excuse.
11

12

13
                  I declare under penalty of perjury under the laws of the United States the
14                foregoing is true and correct. Signed at Irvine CA.
15

16                           DATED 26 July 2019 /s/signed electronically Peter Szanto
17

18                                           7. Conclusion
19

20                 Debtor asks for a stay of the document exchange date until the present issue
21   is resolved.

22
              This request is not a luxury, but rather a necessity so Debtor can adequately
23
     complete the document exchange for the trial of the cause herein, while receing
24
     documents to be used against him.
25

26
                    Respectfully,
27

28                           DATED 26 July 2019 /s/signed electronically Peter Szanto
     16-33185 /    16-3114            STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 7




                              Case 16-03114-pcm        Doc 488   Filed 07/26/19
1

2                                  PROOF OF SERVICE
3
     My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
4
     within action. My business address is PO Box 14894, Irvine CA 92623
5

6
         On the date indicated below, I personally served the within: Motion
7
     on the following by placing the within document in postage pre-paid envelope
8
     addressed as:
9

10                           Nicholas J. Henderson
                             Troy G. Sexton
11                          care of
                            Motschenbacher & Blattner, LLP
12
                            117 SW Taylor St., Suite 300
13                          Portland, OR 97204

14   and by mailing copies to the above parties      via 1st class mail, postage prepaid.
15

16            I declare under penalty of perjury under the laws of the United States

17
     that the foregoing is true and correct. Signed at Irvine CA.

18

19                                26 July 2019 /s/signed electronically M. Reynolds
20

21

22

23

24

25

26

27

28
     16-33185 /   16-3114         STAY TRIAL EXCHANGES SET FOR 7-26- 2019 – p. 8




                            Case 16-03114-pcm     Doc 488    Filed 07/26/19
